DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s remarks filed on July 17, 2020 have been reviewed and considered.  Claims 21-26 are pending in which claims 21-24 and 26 have been amended; claims 1-20 and 27-34 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 21, the limitation of “the nursing bra is configured to be worn by a wearer with a breast cup” in lines 11-12 renders the claim indefinite since it is unclear if the wearer already has the breast cup or if the breast cup belongs to the nursing bra.  The examiner recommends to claim instead, “the nursing bra having a breast cup is configured to be worn by a wearer”.  Appropriate correction is required.
Regarding Claim 21, the limitations of “wherein, in a second state, the breast cup is configured to be pulled down by the wearer to enable the wearer to breastfeed or breastpump, and either the hands-free breastpumping device or the nursing cover is configured to be put on by the wearer over the nursing bra in order to at least one of support bottles as they are filled with milk during breastpumping and minimize exposure of the breast of the wearer” renders the claim indefinite since it is unclear how in the second state and from what position/place the breast cup is configured to be pulled down from and further how the hands-free breastpumping device or the nursing cover is configured to be put on by the wearer over the nursing bra.  Although, the applicant may previously claim in lines 6-7 of claim 1 of the “at least one connector configured to selectively connect a nursing bra to the hands-free breastpumping device and the nursing cover”, there is no claim language involving the at least one connector in the second state of how the garments are worn and how the connector is being used in order to make the nursing garment system work.
	The examiner recommends to claim instead, “wherein, in a second state, while the nursing bra is being worn by the wearer, the breast cup is configured to be detached from a portion of the at least one connector and pulled down by the wearer to enable the wearer to breastfeed or breastpump, and either the hands-free breastpumping device or the nursing cover is configured to be put on by the wearer over the nursing bra and attached to the portion of the at least one connector in order to at least one of support bottles as they are filled with milk during breastpumping and minimize exposure of the breast of the wearer”.

Regarding claim 23, the limitations of “wherein a first part of the first two-part clip device is attached to a first bra strap and a first part of the second two-part clip device is attached to a second bra strap; wherein a first of a plurality of second parts of the first two-part clip device is attached to the breast cup and a first of a plurality of second parts of the second two-part clip device is also attached to the breast cup; and wherein at least one of: a second of the plurality of second parts of the first two-part clip device is attached to the hands-free breast pumping device and a second of the plurality of second parts of the second two-part clip device is also attached to the hands-free breast pumping device, and a second or a third of the plurality of second parts of the first two-part clip is attached to the nursing cover and a second or a third of the plurality of second parts of the second two-part clip is also attached to the nursing cover” in lines 4-15 renders the claim indefinite since at least one of the first two-part clip and second two-part clip device is also already the “at least one two-part clip device” with “the first part” and a first and second of the plurality of second parts as already claimed in claim 22.  Therefore, proper antecedent basis to each of the parts needs to be clarified and routed.  Also this claim also claims of a first and second bra strap in lines 4 and 5, respectively.  Is one of these straps the same as the “bra strap” of the nursing bra as already claimed in claim 22? 
Regarding Claim 24, the limitation of “can be” in line 3 renders the claim indefinite since it is unclear if the limitations following the phrase is in fact a part of the claimed invention or not.  The examiner recommends to claim instead, “is configured to be…pulled down”.
Claim 26 recites the limitation "a second….of the plurality of second parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Please note that claim 22 already claims “a second of the plurality of second parts” in line 13.  Is this the same second part?  The examiner recommends claiming instead, “wherein the second or a third of the plurality of second parts”.

Allowable Subject Matter
As stated in the last Office Action, claims 21, 23-24, and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 rejections set forth in this Office action.
Claims 22 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone nor in combination discloses of the claimed limitations of a nursing garment system as presented in claim 22.  Particularly, the prior art fails to disclose wherein a system of garments: a hands-free pumping device that is configured to secure a breast shield adjacent to each breast and a nursing cover can be interchanged onto a nursing bra via and only by at least one or more of a two-part clip device wherein the hands-free pumping device and the nursing cover have at mating part of the at least one two-part clip device to be selectively connected thereto.  The closest pieces of prior art are Silver et al. (USPN 5,514,166), Hart (USPN 2,595,139) and Gorman (USPN 3,212,503). Silver does disclose of a nursing bra garment and system to connect to a hands-free pumping device (e.g. a removable breast shield), however, does not disclose of a nursing cover nor of a fastener that is interchangeably compatible from the fastener on the bra strap of the nursing bra and to the hands-free pumping device.  Hart and Gorman each disclose of a system of bra garments being fastened together by at least one connector for a bra and cover at a bra strap, however, each fail to disclose of a hands-free pumping device that is configured to secure a breast shield adjacent to each breast which also has a mating fastening part of the at least one connector (i.e. at least one two-part clip device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732         

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732